DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 03/16/2022 have been entered. Claims 1-25 are currently pending where claims 17-25 have been previously withdrawn from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5863185 (Cochimin hereinafter) in view of WO 00-03142 (Yamamoto hereinafter)
Regarding claim 1, Cochimin teaches a pump system (Figures 2-4 and Column 1 Lines 12-17) that discloses a first pump unit for pumping a fluid (Pump 11, Motor 12, Controller 21), wherein the first pump unit comprises a pump (Pump 11), an electrical drive motor (Motor 12) and an electronics housing enclosing a motor control (Housing 42/46 with control 47 with 73 and 74), wherein the motor control comprises a frequency converter controlling an operating current through coils of the drive motor (Column 5 Lines 44-63); a pump control for commanding the motor control (Control 21); a sensor comprising a sensor housing and with sensor electronics located in the sensor housing and configured to detect at least one parameter of the fluid in the pump or in a pipe which fluid-connected to the pump (Sensor 57 per Column 5 Lines 18-43 with the sensor housing seen in Figure 11), and wherein the pump control is integrated into the sensor electronics (Evident from Figure 4), which sensor electronics is further configured, as the pump control, to command the motor control with desired speed command (Inherent of the pump control to operate the frequency converter in the motor control to operate at the desired speed).
Cochimin is silent with respect to wherein the sensor is arranged externally of the electronics housing for the motor control.
However, Yamamoto teaches a frequency converter used with a pumping system that discloses a housing controller with external sensors (Figure 12 shows the controller housing 2 with the external sensors 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of Cochimin’s sensors with the external sensors of Yamamoto to allow for different locations along the fluid flow to be sensed and compared. 
Regarding claim 2, Cochimin’s modified teachings are described above in claim 1 where the combination of Cochimin and Yamamoto would further disclose that that the sensor is attached to the pump or to the pipe which is fluid-connected to the pump, at a measuring location (Evident from Figure 12 of Yamamoto).
Regarding claim 3, Cochimin’s modified teachings are described above in claim 1 where the combination of Cochimin and Yamamoto would further disclose that the sensor electronics are signal-connected to the motor control (Column 5 Lines 56-63 with Yamamoto’s sensors)
Regarding claim 4, Cochimin’s modified teachings are described above in claim 1 where the combination of Cochimin and Yamamoto would further disclose that the at least one parameter of the fluid which is to be detected by the sensor comprises a fluid temperature, a fluid pressure, a fluid flow rate, a fluid vibration, and/or a vibration of the pump unit and/or parts of the pump unit (Cochimin sensor 57 detects the pressure of the fluid flow from the pump as does the sensor 70 of Yamamoto).
Regarding claim 5, Cochimin’s modified teachings are described above in claim 1 where the combination of Cochimin and Yamamoto would further disclose that a sensor mains part for a supply of electricity to the sensor (Leads 71 of Cochimin with the sensor of Yamamoto).
Regarding claim 6, Cochimin’s modified teachings are described above in claim 5 where the combination of Cochimin and Yamamoto would further disclose that a communication interface is integrated into the sensor mains part (Cochimin connection between the leads of the sensor to the pump and motor control), whereby the sensor mains serves for communication with the sensor via a cable between the sensor mains and the sensor (Cochimin connection between the lead and the sensor itself).
Regarding claim 7, Cochimin’s modified teachings are described above in claim 5 where the combination of Cochimin and Yamamoto would further disclose that the sensor mains part serves for the electricity supply of the drive motor and/or for the control of the pump unit (Under the broadest reasonable interpretation, the sensor mains will pass the sensed data and this data will determine the amount of power supplied downline to the motor and pump).
Regarding claim 11, Cochimin’s modified teachings are described above in claim 1 where the combination of Cochimin and Yamamoto would further disclose that a control interface as part of the signal connections of the sensor electronics to the motor control and via which the motor control of the pump unit is commanded by way of the pump control integrated into the sensor electronics (The pump control 21 senses the fluid parameter [pressure] and via internal wiring [control interface] commands 73/74 to send specific signals to the motor for control).
Regarding claim 12, Cochimin’s modified teachings are described above in claim 11 where the combination of Cochimin and Yamamoto would further disclose that the control interface is integrated into the sensor electronics and/or sensor mains part (The wiring connecting the sensor to the components 73/74 is viewed as the control interface and is therefore integrated into the sensor electronics).
Regarding claim 13, Cochimin’s modified teachings are described above in claim 1 where the combination of Cochimin and Yamamoto would further disclose that the pump control is configured to command the motor control on the basis of the at least one parameter of the fluid which is detected by way of the sensor (Control 21 receives the sensed fluid pressure in the pipe 33 and then has motor control 73/74 dictate the motor power).
Regarding claim 16, Cochimin’s modified teachings are described above in claim 1 where the combination of Cochimin and Yamamoto would further disclose that the pump control is configured to command the motor control of the first pump unit with operating parameter commands comprising switch-on and switch-off, and/or desired power commands (The system of Cochimin and Yamamoto will inherently have a start command which is a switch on and an shut down command which is a switch off command).
Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 5863185 (Cochimin) in view of WO 00-03142 (Yamamoto) and further in view of US 2007/0154322 (Stiles hereinafter).
Regarding claim 8, Cochimin’s modified teachings are described above in claim 1 but are silent with respect to comprising a sensor communication interface, via which the pump control is programmable.
However, Stiles teaches a pump control system that discloses a sensor communication interface, via which the pump control is programmable (Figures 3 and 4 with ¶ 42-46 disclose the various two way control and communications used in a pump control system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control of Cochimin with the user accessible and modifiable controller of Stiles to allow greater user control to adapt the control system on the fly.
Regarding claim 9, Cochimin’s modified teachings are described above in claim 8 where the combination of Cochimin and Stiles would further disclose that the communication interface is integrated into the sensor electronics (Under the broadest reasonable interpretation, if the communication electronics are communication with the sensor, there must be some degree of integration).
Regarding claim 10, Cochimin’s modified teachings are described above in claim 8 where the combination of Cochimin and Stiles would further discloses a mobile communication device, by way of which the pump control is programmable via a wireless communication connection to the sensor communication interface (Stile ¶ 42-46).
Regarding claim 14, Cochimin’s modified teachings are described above in claim 1 where Cochimin further discloses that the pump control is configured to command the motor control of the pump unit (Control 21 receives the sensed fluid pressure in the pipe 33 and then has motor control 73/74 dictate the motor power).
Cochimin is with respect to the use of a selectable operating program.
However, Stiles teaches a pump control system that discloses the use of a user programmable control scheme (¶ 42-46 detail the user ability to communicate with the controller for programming). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control of Cochimin with the user accessible and modifiable controller of Stiles to allow greater user control to adapt the control system on the fly.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5863185 (Cochimin) in view of WO 00-03142 (Yamamoto) and further in view of US 2013/0108473 (Tamminen hereinafter).
Regarding claim 15, Cochimin’s modified teachings are described above in claim 1 but are silent with respect to a second pump unit.
However, Tamminen teaches a dual pump system that discloses a first pump unit for pumping fluid (Pump M1 with VSD1, a second pump unit for pumping fluid (Pump M2 with VSD2), wherein the pump control is configured to command the motor control of the first pump unit and/or a motor control of the second pump unit according to a selectable operating program (¶ 54-59 by control 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the singular pump unit with the dual pump unit and programmable controller of Tamminen to increase fluid through-put while having a control scheme that is adaptable to the sensed and observed parameters.
Regarding claim 16, Cochimin’s modified teachings are described above in claim 1 where the combination of Cochimin and Yamamoto would further disclose that the pump control is configured to command the motor control of the first pump unit with operating parameter commands comprising switch-on and switch-off, and/or desired power commands (The system of Cochimin and Yamamoto will inherently have a start command which is a switch on and an shut down command which is a switch off command).
Cochimin is silent with respect to there being a second pump unit.
However, Tamminen teaches a dual pumping system that discloses the use of a first and second pump unit (First pump unit M1 with VSD1 and Second ump unit M2 with VSD2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the singular pump unit with the dual pump unit of Tamminen to increase fluid through-put.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746